IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-11-00039-CR

JULIUS MORAN,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-389-C1


                           MEMORANDUM OPINION


       Julius Moran attempts to appeal from his conviction in January 2011. By letter

dated June 3, 2011, the Clerk of this Court notified Moran that the appeal was subject to

dismissal because it appeared that the trial court’s certificate of right of appeal indicated

that Moran waived his right to appeal and had no right to appeal. See TEX. R. APP. P.

26.2(a)(1); 25.2(d). The record contains a written waiver of appeal signed by Moran.

The Clerk also warned Moran that the appeal would be dismissed unless, within 21

days of the date of the letter, a response was filed showing grounds for continuing the
appeal. See TEX. R. APP. P. 44.3. We received a response from Moran; however, it does

not provide grounds for continuing the appeal. Moran’s “Motion in Opposition to

Dismissal” is denied.

       Accordingly, this appeal is dismissed.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 20, 2011
Do not publish
[CRPM]




Moran v. State                                                                 Page 2